Case 8:19-cv-02770-SDM-AEP Document 11 Filed 12/06/19 Page 1 of 1 PagelD 72

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Middle District of Florida

Case Number: 8:19-CV-2770-T-23AEP

Plaintiff:
GUSHILL INDUSTRIES, INC.

VS.

Defendant:

PROVEN INDUSTRIES, INC., a Florida
corporation, RONALD JAMES LEE ll,
an Individual, and DOES 1-20

For:

Jonathan R. Woodard, Esq.
MALLOY & MALLOY, P.L.
2800 S.W. Third Avenue
Miami, FL 33129

Received by Civil Process Plus on the 11th day of November, 2019 at 8°35 am to be served on PROVEN INDUSTRIES, INC., 2225 S.
Dock Street, Unit 111, Palmetto, FL 34221.

|, Steven T. Zawacki, do hereby affirm that on the 22nd day of November, 2019 ai 9:20 am, I:

Served the within named CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION and COMPLAINT FOR
DAMAGES AND INJUNCTIVE RELIEF, AND DEMAND FOR JURY TRIAL WITH EXHIBITS AND CIVIL COVER SHEET with the date
and hour of service endorsed thereon by me, to: Erin Schweitzer as Officer for PROVEN INDUSTRIES, INC., at the address of: 2310
S. Dock Street, Building J Unit 111, Palmetto, FL 34221, and informed said person of the contents therein, in compliance with
Florida Statute 48.081.

Additional Information pertaining to this Service:
Service was attempted at 2225 S. Dock Street, Unit 111, Palmetto, FL 34221. This is a company called Potomac Performance.

Proven Industries was the former tenant. Per client's request, service was then attempted and perfected at 2310 S. Dock St. Building
J Unit 111, Palmetto, FL 34221.

| certify that | have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this service
was made pursuant to Florida Statute 48.29. Under penalties of perjury, | declare that | have read the foregoing Return of Service and
the facts stated are true and correct. NO NOTARY REQUIRED PURSUANT TO F.S. 92.525(2).

[-
Steven T. Z jécki
CPS#283 -AZth Circuit
Civil Process Plus
7350 N.W. 77th Street
Medley, FL 33166
(305) 375-9111

Our Job Serial Number: CPP-2019001349
Ref: GusHill Industries v. Proven Industries

Copyright © 1992-2019 Database Services, inc. - Process Server's Tooibox VB. 1g

UH NANOS
